Opinion by
Cole, J.
It was stipulated that the merchandise consists of a zinc die-casting alloy similar in all material respects to the product passed upon in M. W. Zack Metal Company v. United States (26 Cust. Ct. 91, C. D. 1306), which the court held to be classifiable under paragraph 397 as articles in chief value of zinc, not specially provided for. However, inasmuch as the plaintiff in the cited case did not claim classification under paragraph 397, the protest therein was overruled without affirming the collector’s classification. On the record presented herein, the claim of the plaintiff was sustained.